Pee Cueiam,
By agreement of parties this case was submitted to the court for trial without a jury, under provisions of the act of 1874. The facts found by the learned judge are embodied in the first five paragraphs of his opinion. These findings are followed by the several conclusions of law drawn therefrom, all of which are clearly and concisely stated in their order. Several exceptions, —some to conclusions of law and others to findings of fact,— were filed and afterwards overruled by the court, and thereupon judgment was entered against the defendant company. The first to third specifications of error are to findings of fact therein recited, the fourth and fifth are to the rejection of proposed testimony, the sixth to tenth are to conclusions of law recited therein, respectively, and the remaining two are to the judgment generally.
A careful examination of the record, with special reference to the several assignments of error aforesaid, has satisfied the majority that there is no substantial error in the findings of fact, injection of testimony, or in the conclusions of law drawn from the facts, and that the questions involved in the several specifications of error were so fully considered and so satisfac*526torily disposed of by the learned trial judge that further discussion of any of them is not necessary. They therefore adopt his-clear and comprehensive opinion sent up with the record, and, for reasons therein given, affirm the judgment.
Judgment affirmed.